         Case 16-34006 Document 78 Filed in TXSB on 05/08/20 Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                          §           CASE NO. 16-34006-H5-13
                                                §
CHRISTOPHER LANCE ROBERTS and                   §
JORDAN GABRIELLE GREENE,                        §
     DEBTORS                                    §           CHAPTER 13

                  Chapter 13 Trustee’s Response to Debtors’ Motion
                           to Sell Non-Exempt Real Estate
                                          (Docket #75)

       William E. Heitkamp, Trustee, responds to Debtors’ Motion to Sell Non-Exempt Real

Estate (docket #75) as follows:

       1.      Debtors request approval to sell the property (the “Property”) described as 5734

Meadow Creek Lane, Houston, Texas 77017. The Property is listed in Debtors’ Schedule A/B

(docket #17) filed in this case.

       2.      Debtors are seeking to sell the Property to Ernesto Diaz and Lissette Diaz for the

purchase price of $108,000.00. Provided that the sales price reflects an arms-length transaction at

market value, Trustee does not oppose the sale under those terms.

       3.      Trustee requests a copy of the settlement statement. While Debtors propose that

their portion of the proceeds be paid over to Trustee, Trustee requests that the order clarify that

100% of the net proceeds be turned over, at closing, directly to Trustee for immediate distribution

to allowed general unsecured claims in addition to any amounts called for in the confirmed plan.

       For these reasons, Trustee prays that the Court enter an order (i) directing that Trustee be

provided with a copy of the settlement statement and that (ii) 100% of the net proceeds from any

sale that may be authorized be forwarded, at the time of closing, to Trustee for distribution in
         Case 16-34006 Document 78 Filed in TXSB on 05/08/20 Page 2 of 4




accordance with this response and (iii) for such other and further relief to which he may be entitled.




                                                      RESPECTFULLY SUBMITTED,

                                                      /s/William E. Heitkamp
                                                      William E. Heitkamp, Trustee
                                                      Admissions Id. No. 3857
                                                      Kenneth P. Thomas, Staff Attorney
                                                      Admissions Id. No. 1347
                                                      Tiffany D. Castro, Staff Attorney
                                                      Admission Id. No. 1419995
                                                      Yvonne V. Valdez, Staff Attorney
                                                      Admissions Id. No. 1129795
                                                      9821 Katy Freeway, Suite 590
                                                      Houston, Texas 77024
                                                      (713) 722-1200 Telephone
                                                      (713) 722-1211 Facsimile
        Case 16-34006 Document 78 Filed in TXSB on 05/08/20 Page 3 of 4




                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was sent
to all parties as listed below via electronic means as listed on the Court’s ECF Noticing System or
by prepaid first class U.S. Mail on May 8th, 2020.


United States Trustee
515 Rusk, Suite 3516
Houston, TX 77002

Christopher Lance Roberts
Jordan Gabrielle Greene
30306 Emerson Creek Dr.
Spring, TX 77386

Yvette V. Recio
Woodlands Bankruptcy PC
26310 Oak Ridge Dr. – Suite 4
The Woodlands, TX 77380

Synchrony Bank
c/o Recovery Management Systems Corporation
25 SE 2nd Avenue, Suite 1120
Miami, FL 33131-1605

Alonzo Z. Casas
Aldridge Pite, LLP
4375 Jutland Drive, Suite 200
P.O. Box 17933
San Diego, CA 92177-0933

Ford Motor Credit Company LLC
R. Christopher Naylor
DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.
5120 Woodway, Ste. 9000
Houston, Texas 77056-1725

Property Owners Association of Legends Ranch
c/o Clinton F. Brown
Roberts Markel Weinberg Butler Hailey PC
2800 Post Oak Boulevard, Suite 5777
Houston, Texas 77056
      Case 16-34006 Document 78 Filed in TXSB on 05/08/20 Page 4 of 4




DITECH FINANCIAL LLC, ITS SUCCESSORS AND ASSIGNS
Cristina Platon Camarata
Codilis & Moody, P.C.
400 N. Sam Houston Pkwy E, Suite 900A
Houston, TX 77060




                                              /s/William E. Heitkamp
                                              William E. Heitkamp, Trustee
